Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 14, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed September 14, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00742-CV
____________
 
IN RE KENNETH HILL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 29, 2006, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Ben Hardin, presiding judge of
the 23rd  Judicial District Court of Brazoria County, to rule on relator=s motion for production of documents
that relator states he filed on June 12, 2006. 




Relator
has not established that he is entitled to mandamus relief.  Relator did not
establish that he set his motion for submission and that the court failed or
refused to rule on that motion.  In addition, relator did not file a copy of
his motion or other material documents with his petition.  See Tex. R.
App. P. 52.7(a)(1).  Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed September 14, 2006.
Panel consists of Justices Anderson,
Hudson and Guzman.